                                                                                                  Case 2:20-cv-07159-SB Document 23 Filed 05/06/21 Page 1 of 4 Page ID #:454



                                                                                             1      Malhar S. Pagay (CA Bar No. 189289)
                                                                                                    PACHULSKI STANG ZIEHL & JONES LLP
                                                                                             2      10100 Santa Monica Blvd., 11th Floor
                                                                                                    Los Angeles, California 90067-4100
                                                                                             3      Telephone: 310/277-6910
                                                                                                    Facsimile: 310/201-0760
                                                                                             4
                                                                                                    Attorneys for Appellee, Richard M. Pachulski,
                                                                                             5      Chapter 11 Trustee for the Bankruptcy Estate of
                                                                                                    Layfield & Barrett, APC
                                                                                             6

                                                                                             7

                                                                                             8                                  UNITED STATES DISTRICT COURT
                                                                                             9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                                             10

                                                                                             11    In re                                          Case No. 2:20-cv-07159-SB
P A CH UL S K I S TA NG Z I E H L & J O NE S LLP




                                                                                             12    LAYFIELD & BARRETT, APC,                       (Bankruptcy Case No.: 2:17-bk-
                                                                                                                                                   19548-NB)
                                                   L O S A N G E L E S , C A L IF O RN I A




                                                                                             13                                   Debtor.
                                                        A T T O R N E Y S A T LA W




                                                                                             14

                                                                                             15    PHILIP JAMES LAYFIELD,                         JOINT STATUS REPORT RE:
                                                                                                                                                  APPEAL OF BANKRUPTCY
                                                                                             16                                   Appellant,      COURT ORDER APPROVING
                                                                                                                                                  THIRD STIPULATION AND
                                                                                             17            v.                                     TOLLING AGREEMENT
                                                                                                                                                  EXTENDING STATUTES OF
                                                                                             18    RICHARD M. PACHULSKI, CHAPTER 11               LIMITATION RE: PHILIP
                                                                                                   TRUSTEE FOR THE BANKRUPTCY                     LAYFIELD
                                                                                             19    ESTATE OF LAYFIELD & BARRETT,
                                                                                                   APC,
                                                                                             20
                                                                                                                                  Appellee.
                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28


                                                                                                   DOCS_LA:337729.1 51414/001
                                                                                                  Case 2:20-cv-07159-SB Document 23 Filed 05/06/21 Page 2 of 4 Page ID #:455



                                                                                             1             The instant appeal arises from the bankruptcy court’s entry of an Order
                                                                                             2     Approving Third Stipulation and Tolling Agreement Extending Statutes of Limitation
                                                                                             3     Re: Philip Layfield [BK Docket No. 494]1 approving the third in a series of
                                                                                             4     stipulations extending the deadline (the “Avoidance Action Deadline”) for Richard M.
                                                                                             5     Pachulski (the “L&B Trustee”), Chapter 11 Trustee for the bankruptcy estate of
                                                                                             6     Layfield & Barrett, APC (“L&B”), to commence actions that would seek the
                                                                                             7     avoidance of transfers to and recovery of property from Philip Layfield (the
                                                                                             8     “Appellant”).
                                                                                             9             The instant appeal was commenced by Appellant’s filing of a Notice of Appeal
                                                                                             10    on August 10, 2020. On September 23, 2020, Appellant filed Appellant, Philip
                                                                                             11    Layfield’s Opening Brief [Docket No. 15] and accompanying appendix containing
P A CH UL S K I S TA NG Z I E H L & J O NE S LLP




                                                                                             12    excerpts of record. On October 23, 2020, appellee, the L&B Trustee, filed his Brief of
                                                   L O S A N G E L E S , C A L IF O RN I A




                                                                                             13    Appellee Richard M. Pachulski, Chapter 11 Trustee for the Bankruptcy Estate of
                                                        A T T O R N E Y S A T LA W




                                                                                             14    Layfield & Barrett, APC, Re: Order Approving Third Stipulation and Tolling
                                                                                             15    Agreement Extending Statutes of Limitation Re: Philip Layfield [Docket No. 20] and
                                                                                             16    accompanying appendix containing excerpts of record [Docket No. 21]. The parties
                                                                                             17    believe that the appeal has been fully briefed for decision.
                                                                                             18            Subsequent to the commencement of this appeal, on February 23, 2021, the
                                                                                             19    Trustees entered into that certain Fourth Stipulation and Tolling Agreement Extending
                                                                                             20    Statutes of Limitation Re: Philip Layfield [BK Docket No. 557] (the “Fourth
                                                                                             21    Extension Stipulation”), pursuant to which, among other relief, they agreed to further
                                                                                             22    extend the Avoidance Action Deadline until September 13, 2021. The Bankruptcy
                                                                                             23    Court approved the Fourth Extension Stipulation by order entered on February 24,
                                                                                             24    2021 [BK Docket No. 558].
                                                                                             25            The Appellant objects to the Fourth Extension Stipulation based on Appellant’s
                                                                                             26    belief that the Bankruptcy Court no longer has jurisdiction to continue to enter orders
                                                                                             27

                                                                                             28    1References to “BK Docket No.” are to the docket in the bankruptcy case of L&B,
                                                                                                   Case No. 2:17-bk-19548-NB.
                                                                                                                                               1
                                                                                                   DOCS_LA:337729.1 51414/001
                                                                                                  Case 2:20-cv-07159-SB Document 23 Filed 05/06/21 Page 3 of 4 Page ID #:456



                                                                                             1     on the same subject matter as the instant appeal.
                                                                                             2

                                                                                             3

                                                                                             4

                                                                                             5      Dated: May 6, 2021                     Respectfully submitted,
                                                                                             6
                                                                                                                                           PACHULSKI STANG ZIEHL & JONES LLP
                                                                                             7

                                                                                             8                                             By       /s/Malhar S. Pagay
                                                                                                                                                    Malhar S. Pagay
                                                                                             9
                                                                                                                                                    Attorneys for Appellee,
                                                                                             10                                                     Richard M. Pachulski, Chapter 11
                                                                                                                                                    Trustee for the Bankruptcy Estate of
                                                                                             11                                                     Layfield & Barrett, APC
P A CH UL S K I S TA NG Z I E H L & J O NE S LLP




                                                                                             12
                                                   L O S A N G E L E S , C A L IF O RN I A




                                                                                             13                                           PHILIP J. LAYFIELD
                                                        A T T O R N E Y S A T LA W




                                                                                             14

                                                                                             15

                                                                                             16                                                     Philip J. Layfield
                                                                                             17                                                     Appellant
                                                                                             18

                                                                                             19

                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28

                                                                                                                                                2
                                                                                                   DOCS_LA:337729.1 51414/001
                                                                                                  Case 2:20-cv-07159-SB Document 23 Filed 05/06/21 Page 4 of 4 Page ID #:457



                                                                                             1

                                                                                             2                                  CERTIFICATE OF SERVICE
                                                                                             3             I hereby certify that on May 6, 2021, I caused a copy of the foregoing JOINT
                                                                                             4     STATUS REPORT RE: APPEAL OF BANKRUPTCY COURT ORDER
                                                                                             5     APPROVING THIRD STIPULATION AND TOLLING AGREEMENT
                                                                                             6     EXTENDING STATUTES OF LIMITATION RE: PHILIP LAYFIELD to be
                                                                                             7     served on Appellant Philip James Layfield at phil@maximum.global by means of
                                                                                             8     electronic transmission of the Notice of Electronic Filing through the Court’s
                                                                                             9     transmission facilities, for parties and/or counsel who are registered ECF Users.
                                                                                             10            On May 6, 2021, I caused to be served the above-described document by hand
                                                                                             11    delivery to:
P A CH UL S K I S TA NG Z I E H L & J O NE S LLP




                                                                                             12
                                                                                                           The Honorable Stanley Blumenfeld Jr.
                                                   L O S A N G E L E S , C A L IF O RN I A




                                                                                             13            U.S. Courthouse
                                                        A T T O R N E Y S A T LA W




                                                                                                           Courtroom 6C
                                                                                             14            350 W. 1 st Street
                                                                                                           Los Angeles, CA 90012
                                                                                             15

                                                                                             16            I declare under penalty of perjury under the laws of the United States that the

                                                                                             17    foregoing is true and correct.

                                                                                             18            Executed on May 6, 2021, at Los Angeles, California.

                                                                                             19
                                                                                                                                                    /s/Malhar S. Pagay
                                                                                             20                                                    Malhar S. Pagay
                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28

                                                                                                                                               2
                                                                                                   DOCS_LA:337729.1 51414/001
